Dissenting Opinion by
Woodside, J.:
I dissent.
When the plaintiff entered the intersection, the defendant was 150 feet away. Having entered the intersection first, the plaintiff had the right of way, and had the right to assume that the defendant would give it to him. Once having committed himself to the crossing of a 25 foot one-way street by accelerating his .speed, there was nothing for him to do but continue across. He had already looked twice, once at the house line, 10 or 12 feet from the curb line, and a second time at the curb line. There he committed himself to crossing the intersection. His failure to look a third time after he drove further into the intersection could not have contributed to the collision.
Calculations such as those used in the majority opinion are usually not only worthless but dangerously
1 Bender v. Curran, 336 Pa. 527, 10 A. 2d 4; Heimburger v. Gundy, 348 Pa. 114, 34 A. 2d 489; Woerner v. Heim, 124 Pa. Superior Ct. 246, 188 A. 391; Coventry v. Keith, 175 Pa. Superior Ct. 501. 106 A. 2d 658; Merkel v. Janiszewski, 180 Pa. Superior Ct. 71, 117 A. 2d 795. *312misleading. They assume the complete accuracy of estimates of speed and distance. In the majority opinion here, the calculations also assume, without substantiating evidence, that the average speed of the plaintiff in crossing the street was 5 miles per hour;1 that he looked at the instant when his front bumper and not he, himself, was at the curb line; and that the speed of the defendant’s car was 25 miles per hour, whereas the testimony was “20 to 25 miles per hour.”
But even assuming the accuracy of the assumptions and the estimates, the majority’s calculations establish that the proximate cause of the collision was solely the defendant’s negligence, and not the failure of the plaintiff to take the third look. The calculations show that the front of the. plaintiff’s ear entered the intersection in full view of the defendant, crossed the street completely and went more than four feet beyond the intersection while the defendant, traveling 150 feet without reducing his speed even one mile an hour, and ignoring over half of the one-way highway open to him, ran into the rear part of the plaintiff’s car which had not yet cleared the intersection. If in traveling the 150 feet, the defendant had reduced his speed even slightly or turned even slightly to his left he could have easily avoided the collision.
I would affirm.
Judge Watkins joins in this dissent.